Quinn, Chief Judge
(dissenting):
I dissent.
In order to create a necessity for instruction upon a lesser included offense, the evidence relied upon must fairly raise such lesser offense as a reasonable-alternative to that charged. It is inconceivable that a military policeman on duty as such in a Korean combat zone would ever be unaware of whether or not his pistol was loaded. His assertion that he did not know the gun was loaded is so improbable as to require rejection. Certainly when viewed in connection with his further statement that he was engaged in the commission of the offense of larceny upon his victim, reasonable men cannot disagree that this shooting was deliberate.
I would answer the question certified in the negative.